Exhibit 99.1 MEMSIC Announces Third-Quarter 2010 Results New Product Ramp-ups Contribute to Sales Growth ANDOVER, Mass., November 8, 2010 – MEMSIC, Inc. (NasdaqGM: MEMS), a leading MEMS sensing solution provider, today announced financial results for the third quarter ended September 30, 2010. · Revenues totaled $10.8 million compared to $7.1 million in the third quarter of 2009. · Gross margin was 37.8% compared to 41.3% in the 2009 quarter.Gross margin in the 2010 quarter was negatively impacted by a $0.4 million sales credit granted to a customer for estimated engineering and screening costs incurred during 2010.The credit reduced gross margin by 2.4 basis points. · Operating expenses rose to $6.4 million from $3.1 million in the 2009 quarter, including an increase in R&D expense to $2.4 million from $1.2 million. · Net loss in the 2010 third quarter was ($1.9) million, or ($0.08) per diluted share, compared to net income of $52,000, or $0.00 per diluted share, in the prior-year period. · EBITDA in the 2010 third quarter was ($1.0) million compared to $0.4 million in the 2009 quarter. MEMSIC Chairman, President and CEO, Dr. Yang Zhao commented, “We again surpassed the top end of our quarterly revenue guidance, with our magnetic sensor and new series of ultra-low-cost accelerometers contributing significantly to our growth in this quarter. We are pleased that the market for smartphones is picking up worldwide and that MEMSIC is benefiting from this trend through a ramp-up in sales to a major manufacturer of GPS-enabled mobile phones. “In the near term, the continuous cost reduction of sensor products is helping us penetrate more cost-sensitive applications such as toys and games. In the long term, we expect continuous product development in integrated smart sensor and sensing systems to drive higher ASP and margin as well as revenue growth. With our Crossbow acquisition in January 2010, we significantly increased our R&D investment in next-generation multi-sensor and MCU integrated system products at both the IC level for the consumer and mobile market and the module level for the high-end industrial, automotive, and general aviation markets. Our next-generation product lines will naturally combine MEMSIC’s core competency in ultra-low-cost sensor product design and manufacturing with the core competency in multi-sensor system integration we acquired from Crossbow. One example is the high-performance MEMS inertial systems we recently introduced, which offer the superior reliability of our advanced MEMS technology for integrated navigation systems and in stabilization and control applications.” “The transition to China of manufacturing operations for the sensor system product lines we acquired is progressing as planned.Manufacturing for all of the wireless sensing products has been transferred, and we will finish transferring our inertial navigation system and solution products by Q1 next year except for our FAA-certified product line, which takes longer due to the nature of FAA regulations.We continue to expect cost savings through the transfer process and increased product performance and functionality through redesigning most of the product lines.” The company’s third-quarter 2010 results include revenue from the products MEMSIC acquired from Crossbow Technology, Inc. in January 2010 and costs related to the addition of Crossbow engineering and sales staff.The 2010 and the 2009 results include $0.4 million and $0.3 million, respectively, in stock-based compensation. Outlook For the fourth quarter of 2010, MEMSIC anticipates revenue in the range of $10.0 to $11.0 million.Net loss, including stock-based compensation of $0.4 million, is expected to be in the range of ($0.08) to ($0.11) per share. Average diluted share count for the fourth quarter is estimated to be 24 million. Conference Call Management will hold a conference call and webcast at 10:00 a.m. EST on November 8, 2010 to review and discuss the Company's results. What: MEMSIC 3Q 2010 financial results conference call and webcast When: Monday, November 8, 2010 Time: 10:00 a.m. EST Live Call: (877) 291-1367, domestic (914) 495-8534, international Replay: (800) 642-1687 pass code 16895977, domestic (706) 645-9291, pass code 16895977, international Webcast: http://investor.memsic.com (live and replay) About Non-GAAP Financial Information Earnings before interest, taxes, depreciation and amortization, or EBITDA, is a measure used by management to evaluate the company’s ongoing operations and as a general indicator of its operating cash flow (in conjunction with a cash flow statement which also includes, among other items, changes in working capital and the effect of non-cash charges). The Company defines EBITDA as net income, plus interest expense, net of interest income, provision for income taxes, and depreciation and amortization. Management believes EBITDA is useful to investors because it is frequently used by securities analysts, investors and other interested parties in the comparative evaluation of companies. Because not all companies use identical calculations, the company's presentation of EBITDA and EBITDA per share may not be comparable to similarly titled measures of other companies. EBITDA is not a recognized term under GAAP and does not purport to be an alternative to net income as a measure of operating performance or to cash flows from operating activities as a measure of liquidity. Additionally, EBITDA is not intended to be a measure of free cash flow for management's discretionary use as it does not reflect certain cash requirements such as interest payments, tax payments and debt service requirements. Pursuant to the requirements of Regulation G, we have provided a reconciliation of EBITDA to GAAP net income as an exhibit to this release. About MEMSIC, Inc. MEMSIC Inc., headquartered in Andover, Massachusetts, provides advanced semiconductor sensors and multi-sensor system solutions based on micro-electromechanical systems (MEMS) technology and sophisticated integration technologies in both the IC level and module level. MEMSIC's unique and proprietary approach combines leading-edge sensor technologies, such as magnetic sensors and accelerometers, with mixed signal processing circuitry to produce reliable, high quality, cost-effective solutions for the mobile phone, automotive, consumer, industrial, and general aviation markets. The company shares are listed on the NASDAQ Stock Exchange (NASDAQ GM: MEMS). 2 Safe Harbor Statement Statements included in this press release that are not historical in nature are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based upon the current beliefs and expectations of the company's management and are subject to significant risks and uncertainties. Actual results may differ materially from those set forth in the forward-looking statements for reasons identified under the heading "Risk Factors" in the company's most recent annual report on Form 10-K and other periodic reports filed with the Securities and Exchange Commission. The forward-looking statements contained in this press release are made as of the date hereof, and the company does not undertake any obligation to update any forward-looking statements, whether as a result of future events, new information or otherwise. Source:MEMSIC, Inc. Company Contact: Patricia Niu MEMSIC, Inc. Chief Financial Officer 978-738-0900 Investor Contact: Harriet Fried/ Jody Burfening Lippert Heilshorn & Associates (212) 838-3777 ir@memsic.com 3 MEMSIC, Inc. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments - Accounts receivable, net of allowance for doubtful accounts of $6,441 as of September 30, 2010 and December 31, 2009, respectively Inventories Other assets Total current assets Property and equipment, net Long-term investments Goodwill - Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Advance research funding Total current liabilities Note payable to bank - Stockholders’ equity: Common stock, $0.00001 par value; authorized, 45,000,000 shares; 23,805,363 and 23,793,113 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) MEMSIC, Inc. stockholders' equity Noncontrolling interest related to joint venture in Japan - Total equity Total liabilities and stockholders’ equity $ $ 4 MEMSIC, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization expense Totaloperating expenses Operating income (loss) Other income: Interest and dividend income Other, net Total other income Earnings (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net income (loss) ) ) Less: net income attributable to noncontrolling interest - - Net income (loss) attributable to MEMSIC, Inc. $ ) $ $ ) $ Net income (loss) per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average shares outstanding used in calculating net income (loss) per common share: Basic Diluted 5 MEMSIC, Inc. Reconciliation of Net Income (Loss) to Earnings Before Interest, Taxes and Depreciation and Amortization (EBITDA) (Unaudited) Three months ended September 30, Nine months ended September 30, Net income (loss) $ ) $ $ ) $ Interest (income) expense, net ) Income tax expense (benefit) ) Depreciation and amortization EBITDA $ ) $ $ ) $ 6
